


Exhibit 10.11

among Broadway Financial Corporation, ("BFC"), Broadway Federal Bank Bank" and,
togetherwithBFC,the"Company"), andBrendaBatte utive"). The term Company shall
refer to BFC in respect of Executive's serv nd to the Bank in respect of the
Executive's services to the Bank. WHEREAS, the Executive has served as a senior
executive officer of the Co Bank since October 1, 2012; and WHEREAS, the Company
desires to continue to retain the Executive to se Vice President, Chief
Financial Officer ofthe Company on the terms and con h in this Agreement, and
the Executive desires to provide such services o nd conditions. NOW, THEREFORE,
in consideration of the terms and mutual covenants other good and valuable
consideration, the parties hereto agree as follows: 1. Services, Duties and
Responsibilities. (a) The Company hereby agrees to employ the Executive as its
esident, Chief Financial Officer during the service period fixed by Section 4
ervice Period"). The Executive shall report to the President and Chief Exe of
BFC (the "Chief Executive Officer") (or such other senior executive ted by the
Board of Directors of BFC, in which case the term Chief Exe shall mean such
other designated senior executive officer), and shall hav nd responsibilities as
are consistent with the position of a senior vice preside nancial officer of a
bank and holding company of similar size and complexity ny (the "Services"). The
Executive's principal work location shall be ny's principal executive offices,
provided, that the Executive may be requi as reasonablynecessaryinorderto
performthe Executive's dutie ibilities hereunder. (b) During the Service Period,
excluding any periods of vacatio ve to which the Executive is entitled, the
Executive shall devote substantially cutive's working time, energy and attention
to the performance of his dutie ibilities hereunder and shall faithfully and
diligently endeavor to promot s of the Company. During the Service Period, the
Executive may not, witho ritten consent of the Chief Executive Officer, directly
or . indirectly, op ate in the management, operations or control of, or act as
an executive, of nt, agent or representative of, any type of competitive
business or se d that the Executive may, to the extent not otherwise prohibited
by this Agree uch amount of time as does not interfere with the performance
ofthe Execu nder this Agreement to engaging in community and charitable
activities.

GRAPHIC [g301063koi001.gif]

 



(a) Base Salary. During the Service Period, the Executive shall be pa ual base
salary of $235,323.00 for the Executive's Services hereunder, payable ance
withthe normaland customary payroll proceduresapplicable to t ny's senior
executives. The Executive's base salary shall be subject to increase [b rease],
as determined by the compensation committee of the Board of Directors he
"Board") in its discretion (such base salary, as in effect from time to time, th
S alary"). (b) Changes in Compensation and Benefits. The payment or accrual s,
and the grant and vesting of any equity incentive awards, pursuant to Section 2(
r otherwise shall in all events be subject to EESA and the Interim Final Rule
(bot ed in Section ll(a) hereof). (c) Equity Incentives. The Executive shall be
entitled to participate i k's Employee Stock Ownership Plan (the "ESOP") in
accordance with its terms. I n, the Executive shall be eligible for equity-based
awards pursuant to BFC ed and Restated 2008 Long-Term Incentive Plan ("2008 Long
Term Plan") of suc nd in such amounts as shall be determined by the compensation
committee of th (or the Board, in the absence of the compensation committee)
based on th ve's performance for the preceding year. Each of such awards shall
vest and, in th any stock options, become exercisable to the extent of twenty
percent (20%) of th covered thereby, on the first anniversary of the date of
grant, and an additiona percent (20%) of the shares covered thereby on each
subsequent anniversary of th grant, provided that vesting will cease upon
termination of Executive's Services, al specifically set forth in the 2008
Long-Term Plan or applicable award agreemen ck options granted to the Executive
pursuant to the 2008 Long-Term Plan shall b ble by the Executive at the
Executive's estate, legal representative or heirs for f twelve (12) months after
termination ofthe Service Period due to the death o ty, alias more specifically
set forth in the 2008 Long-Term Plan or the applicabl Agreement. (d) Other
Benefits. Except as otherwise provided herein, the Executiv eligible to
participate in all employee benefit plans and arrangements of th y applicable to
other senior executive officers, including, without limitation, th ncentive
compensation plan, the Company's 401(k) Plan with continuation of th y's current
employee contribution matching policy, and medical, dental, life and m
disability insurance programs. (e) Vacation.The Executiveshall be entitled
paidvacation i nce with the Company's vacation policy; provided, that the
Executive shall be to not less than twenty (20) days of vacation in each
calendar year (or an ately pro-rated portion thereof for partial years). The
Executive shall be permitted e permitted vacation days at such rate and carry
over a maximum of fifteen (15 such accrued unused vacation from year to year.

GRAPHIC [g301063koi002.gif]

 



an automobile allowance in the amount of $800.00 per month during the Servi d,
payable in accordance with the normal and customary practices applicable to th
any's senior executives. 3. Reimbursement for Expenses. (a) Business Expenses.
The Company shall promptly reimburse th tive forall reasonable
out-of-pocketbusiness expenses,including,witho tion, travel expenses incurred by
the Executive in connection with carrying out he sibilities under this Agreement
during the Service Period upon presentation o priate vouchers, receipts or other
satisfactory evidence thereof and otherwise i ance with applicable Company
policies. (b) Memberships. The Company shall pay or reimburse the Executiv de
membership dues and fees during the Service Period in accordance with th any's
policies and procedures as in effect from time to time. 4. Service Period. (a)
Term.The "Service Period" during which the Executive shal m the Services for the
Company pursuant to this Agreement means the period encing on the date hereof
and, subject to extension as set forth below, expiring at th f business on the
third (3rd) anniversary of the date hereof in the year 2020. Prior to ber 31 of
each calendar year during the Service Period, the Chief Executive Office
designee) shall review the Executive's performance, shall discuss the results of
such with Executive and promptly shall inform the Executive in writing whether
the proposes to extend the Service Period for an additional year, and the
results thereo e included in the minutes of the Board's meeting at which the
same has been ered. If the Chief Executive Officer (or his designee) informs the
Executive that the proposes to extend the Service Period, and the Executive
accepts such proposal, the e Period shall be extended to end on the anniversary
of the date hereof that occurs in r immediately following the expiration date of
the then existing Service Period hstanding the foregoing, nothing herein shall
bar the parties from (a) extending the Period under this Agreement by mutual
agreement or (b) continuing the ive's employment by the Company without
extension of this Agreement, subject to 4(b)(iii) below. (b)
Termination.Notwithstanding the foregoing, the Service Period terminated at any
time upon the earliest to occur of the following events or any of nts identified
in Section 7 hereof: (i) Death or Disability. The Service Period shall terminate
e Executive's death or Disability. For this purpose, "Disability" means that
either Executive is deemed disabled for purposes of any group or individual
long-term ty policy maintained by the Company that covers the Executive, or (B)
in the good dgment of the Board, the Executive is substantially unable to
perform the

GRAPHIC [g301063koi003.gif]

 



er or not consecutive, in any twelve (12) month period, by reason of a physica l
illness or injury. (ii) Termination for Cause by the Company. The Company ate
the Service Period for Cause at any time effective upon written notice to tive.
For purposes of this Agreement, the term "Cause" shall mean the terminat Service
Period on account of(A) the Executive's failure to substantially perform tive's
duties hereunder or as reasonably assigned to the Executive by the C tive
Officer or the Board and consistent with the Executive's obligations hereun
xecutive shall not have cured such failure (as determined in the reasonable
judgm Chief Executive Officer or the Board) within thirty (30) days after
written no he Chief Executive Officer (or his designee); (B) the Executive's
material breac greement or any material written policy ofthe Company and failure
of the Execu e cured such breach (as determined in the reasonable judgment of
the Board) wit 30) days after written notice from the Chief Executive Officer
(or his designee); ecutive's willful violation of any law, rule, or regulation
(other than traffic violati ilar offenses) or entry of a final cease-and-desist
order against the Executive; tion of a felony or a plea of nolo contendere to a
felony; or (E) conduct by tive constituting a misdemeanor involving a
Disqualifier (as defined below) by ive. "Disqualifier" means (i) fraud, moral
turpitude, dishonesty, breach of fiduci volving personal profit, organized crime
or racketeering; (ii) willful violation ies or commodities laws or regulations;
(iii) willful violation of deposit ion laws or regulations; (iv) willful
violation of housing authority laws ions arising from the operations of the
Bank; or (v) willful violation of the rul ions, codes of conduct or ethics of a
self-regulatory trade or professio zation. Notwithstanding the foregoing, the
Executive shall not be deemed termina use unless and until there shall have been
delivered to the Executive a copy of ion duly adopted by the Board at a meeting
of the Board called and held for t e (after reasonable notice to the Executive)
and an opportunity for the Executi r with counsel, to be heard before the
Board), finding that, in the good faith of t the Executive's conduct justified
termination for Cause and specifying lars thereof in reasonable detail. (iii)
Termination without Cause by the Company. The Compa minate the Service Period
without Cause. For the avoidance of doubt, "terminati t Cause" includes, without
limitation, the failure by the Company for whatev to extend the Service Period
pursuant to Section 4(a), except if the Executi in writing to accept the then
one (1) year extension of the Service Period. (iv) Termination by the Executive
for Good Reason. T ive may terminate the Service Period for Good Reason within
ninety (90) da ng the initial existence of the circumstances giving rise to Good
Reason, subject s and conditions of this Section 4(b)(iv). For purposes of this
Agreement, the ter Reason" shall mean, unless the Executive shall have consented
in writing there xecutive's demotion, loss of title in part or in whole, loss of
office, or reduction ty, (ii) a reduction in the Executive's base salary, (iii)
relocation of the Executiv

GRAPHIC [g301063koi004.gif]

 



material breach of this Agreement by the Company, including, without limitation
re to pay the Executive any amount when due and payable, pursuant to ement,
except in the event of a bona fide dispute regarding reimbursement ofbusi nses,
provided, that the Executive shall have delivered written notice to the Comp in
thirty (30) days of the initial existence of the circumstances giving rise to G
on, of the Executive's intention to terminate the Service Period for Good Rea h
notice specifies in reasonable detail the circumstances claimed to give rise to
utive's right to terminate the Service Period for Good Reason, and the Company
ave cured such circumstances within thirty (30) days following the Company's re
ch notice; provided, however, any breach by the Company of a payment obliga nder
must be cured within five (5) days (rather than the foregoing 30 days) follo
ompany's receipt of such notice. If, following such thirty (30)-day period (or
5)-day period, as applicable), the Company has not cured such circumstances and
utive decides to proceed with the termination of the Service Period for Good Rea
a termination will be effected by providing the Company with a Notic ination,
which Notice of Termination shall be effective as of the date given, wit urther
right to cure by the Company. (v) Voluntary Termination by the Executive. The
Execu voluntarily terminate the Service Period (other than for Good Reason),
provided xecutive gives notice to the Company of the Executive's intent to
terminate ce Period at least sixty (60) days in advance of the Date of
Termination. 5. Termination Procedure. (a) Notice of Termination.Any termination
of the Service Period ompany or by the Executive (other than a termination on
account of the Executi ) shall be communicated by written "Notice of
Termination" to the other part dance with Section 14(a) hereof. The Notice of
Termination must indicate fic termination provision in this Agreement the party
giving such notice believe ibe the circumstances applicable to such termination
and shall set forth in reason the facts and circumstances claimed to provide a
basis for termination of utive's employment under such provision. (b) Date of
Termination."Date of Termination" shall mean (i) if ce Period expires pursuant
to Section 4(a) hereof, the date on which the expiratio rvice Period occurs;
(ii) ifthe Service Period is terminated due to the Executi or Disability, the
date of the Executive's death or the date on which the Notice nation is received
by the Executive that the Board made its determination ility in accordance with
Section 4(b)(i)(A) or (B) hereof; (iii) if the Comp ates the Service Period for
Cause, the date on which the Notice of Terminatio ed by the Executive; (iv) if
the Executive terminates the Service Period for Go n, the date on which the
Notice of Termination is given by the Executive (or s date as may be agreed to
by the Company); (v) if the Executive volunta ates the Service Period (other
than for Good Reason), the date specified in the Not

GRAPHIC [g301063koi005.gif]

 



ven pursuant to Section 4(b)(v) hereof, unless otherwise agreed to by the
parties; a if the Service Period is terminated for any other reason, the date on
which a Notice mination is received or any later date (within 30 days, or any
alternative time peri ed upon by the parties, after the giving of such notice)
as set forth in such Notice mination. Notwithstanding the foregoing, if the
party receiving a Notice of Terminatio fies the other party that a dispute
exists concerning the appropriate characterization ubject termination for
purposes of determining the Executive's entitlement to Accrue igations and
Severance Payments, and any other benefits hereunder, the Date mination shall be
the date on which the dispute shall be fmally resolved whether b ualagreement of
the parties, by a binding arbitration award, or by a fin appealable judgment or
order by a court of competent jurisdiction, provided th ing herein modifies the
mandatory arbitration provisions set forth in Section 10 hereo (c) Continuation
of Payment. The Company shall continue to pay th cutive's full compensation in
effect when the Notice of Termination giving rise to th ute described in
subsection (b) above was given (including, but not limited to, th cutive's then
Base Salary) and continue the Executive as a participant in all employe fit
plans and arrangements of the Company in which the Executive was participatin n
the notice of dispute was given, until the dispute is finally resolved in
accordanc this Agreement. Amounts paid under this Section 5(c) shall not be
offset against, o ce, any other amounts due to the Executive pursuant to this
Agreement. 6. Rights and Obligations Upon Termination of the Service Period. (a)
Termination by the Company for Disability or without Cause. or b xecutive for
Good Reason. In the event of the termination of the Service Period b ompany for
Disability or without Cause, or termination of the Service Period by th utive
for Good Reason, and to the extent permitted by applicable law and regulations
ding, without limitation, those referred to in Section 11 hereof, the Company
shall pa xecutive, and the Executive shall be entitled to: (i) any unpaid
portion of the Bas y through the Date of Termination; (ii) any unreimbursed
business expenses i rdance with Section 3(a) hereof; (iii) [the rights set forth
in the 2016 Stock Optio ement, and any subsequent equity incentive awards
granted pursuant to the 200 -Term Plan, as the same may be amended, or any other
similar plan adopted by BFC iv) any vested benefits to which the Executive is
entitled under the terms of th pany's employee benefit plans and programs,
including, without limitation, the ESOP ct to the terms of such plans and
programs (collectively the "Accrued Obligations") dition, the Company shall
continue to pay the Executive's monthly Base Salary (i.e. welfth (1/12th) of
Executive's annual Base Salary in effect as of the date immediately ding the
date of termination of employment, or the date immediately prior to the l
existence of circumstances giving rise to Good Reason, as applicable) for (i)
y-four (24) months (the "Severance Period") regardless ofthe then remaining
portion Service Period (each monthly salary continuation payment shall be deemed
to be a ate installment for purposes of Section 409A of the Code) commencing
with the first dar month following the Date of Termination and (ii) the Company
shall continu g the Severance Period to pay the automobile allowance provided
for in Sections 2(f)

GRAPHIC [g301063koi006.gif]

 



ke such payments pursuant to Section 2(d) (the payments described in (i) and
(ii) be ectively referred to herein as the "Severance Payments"). All Severance
Payments sh ayable in accordance with normal and customary payroll procedures
applicable to mpany's senior executives, subject to Section 6(d) hereof.
Notwithstanding going provisions of this Section 6(a): (i) the Executive's
entitlement to the Severan ments shall be subject to and conditioned upon the
Executive delivering to mpany an Irrevocable Release not later than sixty (60)
days after the date of cutive's termination of employment; (ii) if such 60-day
periodfollowing cutive's termination of employment begins in one calendar year
and ends in anoth Severance Payments shall, to the extent required in order to
comply with Section 40 he Internal Revenue Code of 1986, as amended (the
"Code"), commence on the fi oll date following the later of(A) the end ofthe
calendar year in which the Executiv ination of employment occurs or (B) the date
the Executive satisfies the Irrevoca ase requirement; and (iii) the Executive's
entitlement to the Severance Payments sh ubject to and conditioned upon the
Executive complying in all material respects wi ions 8 and 9 of this Agreement.
"Irrevocable Release" means a mutual general relea aims in the form affixed
hereto marked Exhibit A (except with the date of terminati mployment, the date
of such Irrevocable Release and other indicated information fill hat has been
executed by the Executive and for which the revocation period under A rimination
in Employment Act of 1967, as amended, and the terms of the release ha red. For
the avoidance of doubt, this Section 6(a) shall be subject to the limitations
ion 11 of this Agreement. (b) Death. If the Service Period is terminated as a
result of t cutive's death, the Executive or the Executive's estate or
beneficiaries, as the case m hall be entitled to solely the Accrued Obligations.
(c) Termination by the Company for Cause or by the Executi ntarily. If the
Service Period is terminated by the Company for Cause or voluntari e Executive
(other than for Good Reason), the Executive shall be entitled to solely t ued
Obligations. (d) Change in Control. (i) In the event that the employment of the
Executive by t pany is terminated by the Company without Cause or by the
Executive for Goo on at any time within two (2) years after a Change in Control
(but only if such Chan ontrol also constitutes a "change in control event"
within the meaning of Treas. Re on 1-409A(i)(5)) has occurred, the Company shall
pay to the Executive, and th utive shall be entitled to, a single lump sum
payment of the present value, a mined using a discount rate equal to the
Applicable Federal Rate (as defined below) i t at the time of such
determination, of all of the payments provided for in Section 6(a n ten (10)
days of such termination.As used herein the term "Applicable Feder " means the
rate set forth from time to time in Table 1 of the Applicable Federal Rat

GRAPHIC [g301063koi007.gif]

 



(ii) As used herein, the term "Change in Control" shall mean a nt with respect
to the Company of a nature that (i) would be required to be reported ponse to
Item 5.01 of a current report filed on Form 8-K pursuant to Section 13 or 15( he
Securities Exchange Act of 1934, as amended (the "Exchange Act") as in effect o
date of this Agreement; or (ii) results in any person acquiring control of the
Bank or t mpany within the meaning of the Home Owners' Loan Act of 1933, as
amended, and th s and regulations Board of Governors of the Federal Reserve
System (the "FRB eunder, (provided, that in applying the definition of change in
control as set forth und h rules and regulations, the Board shall substitute its
judgment for that of the FRB); an hout limitation, such an acquisition of
control shall be deemed to have occurred at suc e as (A) any "person" (as that
term is used in Sections 13(d) and 14(d) of the Exchang and the regulations of
the Securities and Exchange Commission (the "SEC eunder, including any such
persons that may be deemed to be acting in concert wit ect to the Bank or the
Company, or the acquisition, ownership or voting of Bank o mpany securities) is
or becomes the "beneficial owner" (as defined in Rule 13d-3 unde Exchange Act
and the regulations of the SEC thereunder, directly or indirectly, o rities of
the Bank or the Company representing fifty percent (50%) or more of th k's or
the Company's outstanding securities except for any securities purchased by an
qualified employee benefit plan of the Company or the Bank; or (B) individuals
wh stitute the Board as of the date of this Agreement (the "Incumbent Board")
cease fo reason to constitute at least a majority of the Board, provided that
any person becomin rector subsequent to the date hereof whose election was
approved by a vote of at leas e-quarters (3/4) of the directors then comprising
the Incumbent Board, or whos ination for election by the Company's stockholders
was approved by a nominatin mittee serving under an Incumbent Board, shall be,
for purposes of this clause (B) idered as though such person were a member of
the Incumbent Board; or (C) a plan o dation, reorganization, merger,
consolidation, sale of all or substantially all the asset e Bank or the Company
or similar transaction in which the Bank or the Company is no esulting entity is
approved by the Board and the stockholders of the Company o rwise occurs; or (D)
solicitations of stockholders of the Company, by someone othe the Incumbent
Board of the Company, seeking stockholder approval of a plan o ganization,
merger or consolidation of the Company or Bank or a similar transactio one or
more corporations as a result of which the outstanding shares ofthe Company' ng
common stock are exchanged for or converted into cash or property or securities
no d by the Bank or the Company shall be distributed; or (E) a tender offer is
made fo ty percent (20%) or more ofthe voting securities of the Bank or the
Company. 7. Other Termination Provisions. (a) If the Executive is suspended
and/or temporarily prohibited from cipating in the conduct of the Company's
affairs by a notice served under section 3) or (g)(1) ofthe Federal Deposit
Insurance Act (12 U.S.C. 1818(e)(3) or (g)(l)), th pany's obligations under this
Agreement shall be suspended as of the date of servic s stayed by appropriate
proceedings.If the charges in the notice are dismissed o

GRAPHIC [g301063koi008.gif]

 



tion 409A of the Code) (i) pay the Executive all of the compensation withheld
while mpany's obligations under this Agreement were suspended, and (ii)
reinstate all of igations which were suspended. (b) If the Executive is removed
and/or permanently prohibited fro icipating in the conduct of the Company's
affairs by an order issued under secti )(4) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)), igations of the Company under
this Agreement shall terminate as of the effective date order, but vested rights
of the Executive shall not be affected. (c) If the Company is in default (as=the
term "default" is defined ion 3(x)(l) of the Federal Deposit Insurance Act, 12
U.S.C. 1813(x)(1)), all obligatio er this Agreement shall terminate as of the
date of default, but vested rights of t cutive shall not be affected. 8.
Non-Solicitation. (a) During the period of the Executive's employment by the
Compan ther pursuant to this Agreement or otherwise, and for the twelve (12)
-month perio owing the termination of the Executive's employment with the
Company for a on, the Executive will not, without the written consent of the
Company, directly rectly: (i) influence or attempt to influence any customer of
t pany or any of its affiliates to discontinue its use ofthe Company's (or such
affiliate' ices or to divert such business to any other person, firm or
corporation; provide ever, a broad and general advertisement or solicitation not
specifically targeting nding to target customers of the Company or any of its
affiliates shall not be deemed ation of this Section 8; or (ii) interfere with,
disrupt or attempt to disrupt the relationshi ractual or otherwise, between the
Company or any of its affiliates and any of i ective employees, customers,
suppliers, principals, distributors, lessors or licensor rts by the Executive,
whether direct or indirect, (A) to solicit or assist any other perso ntity in
soliciting any employee of the Company or any of its affiliates to perfor ices
for any entity (other than the Company or any of its affiliates) or (B) to
encourag employee of the Company, or any of its affiliates to leave their
employment with th pany or any of its affiliates shall be in violation of this
Section 8. A person's respons broad and general advertisement or solicitation
not specifically targeting or intendin get employees ofthe Company or any of its
affiliates shall not be deemed a violatio is Section 8. (b) In the event the
Executive materially breaches any of the provision ained in Section 8(a) hereof
and the Company seeks compliance with such provision dicial proceedings, the
time period during which the Executive is restricted by suc isions shall be
extended by the time during which the Executive has been in violatio

GRAPHIC [g301063koi009.gif]

 



(c) The Executive and the Company intend that Section 8 of th reement be
enforced as written. However, if one or more of the provisions contained i ction
8 shall for any reason be held to be unenforceable because of the duration or
scop such provision or the area covered thereby, the Executive and the Company
agree th court making such determination shall have the full power to reform, by
"blu nciling" or any other means, the duration, scope and/or area of such
provision and in it ormed form such provision shall then be enforceable and
shall be binding on the partie 9. Confidentiality; Non-Disclosure. (a) The
Executive hereby agrees that, during the Service Period an reafter, he will hold
in strict confidence any proprietary or Confidential Informatio ated to the
Company or any of its affiliates. For purposes of this Agreement, the term
onfidential Information" shall mean all information of the Company or any of it
iliates (in whatever form) that is not generally known to the public, including
withou itation any inventions, processes, methods of distribution, customer
lists or trad rets.Nothing herein prohibits the Executive from reporting
possible violations o eral law or regulation to any federal, state or local
governmental agency, commission o ity (collectively, "Governmental Agencies"),
including, but not limited to, th partment of Justice, the Securities and
Exchange Commission, the Congress, and th pector General, or making other
disclosures that are protected under the whistleblowe visions of federal law or
regulations. Moreover, nothing herein limits the Executive's lity to communicate
with any Governmental Agencies or otherwise participate in an estigation or
proceeding that may be conducted by any Governmental Agency. (b) The Executive
hereby agrees that upon the termination of th vice Period, the Executive shall
not take, without the prior written consent of th mpany, any business plans,
strategic plans or reports or other document (in whateve m) of the Company or
any of its affiliates, which is of a confidential nature relating to Company or
any of its affiliates. 10. Dispute Resolution; Injunctive Relief. (a) Except for
claims for injunctive relief pursuant to Section lO(b w, the parties shall
resolve their disputes by arbitration, all as more specifically set h in
Addendum A affixed hereto and incorporated by reference herein. This Section a)
shall not preclude parties from seeking provisional remedies in aid of
arbitration m a court having appropriate jurisdiction, nor shall it limit the
rights of the Company set h in Section 1O(b) hereof. (b) The parties hereto
agree that it would not be possible to measure in ey the damages that would be
suffered by the Company and its affiliates in the event the Executive were to
breach any of the restrictive covenants set forth in Sections 8 and reof(the
"Restrictive Covenants"). In the event that the Executive breaches any ofthe

GRAPHIC [g301063koi010.gif]

 



cutive from violating such Restrictive Covenants (without posting any bond). If
mpany shall institute any action or proceeding to enforce any such Restrict
venant, the Executive hereby waives the claim or defense that the Company or any
of liates has an adequate remedy at law and agrees not to assert in any such
action ceeding the claim or defense that the Company or any of its affiliates
has an adequ edy at law. 11. TARP and Golden Parachute Restrictions. (a)
Notwithstanding anything herein to the contrary: (i) any paymen e to the
Executive pursuant to this Agreement or otherwise are subject to a ditioned upon
their compliance with 12 U.S.C. 1828(k) and 12 C.P.R. Part 3 rding golden
parachute and indemnification payments; (ii) no annual bonus, incenti pensation,
severance pay, or golden parachute payments or benefits shall be pai ided, or
accrued under this Agreement or otherwise to the extent it would viola ion 111
of Emergency Economic Stabilization Act of 2008, as amended ("EESA" the Interim
Final Rule (as hereinafter defined); (iii) no payment or benefit shall be pa
rovided under this Agreement or otherwise to the extent that it would violate an
ement between or among the Company and the Board of Governors of the Feder erve
System, the Office of the Comptroller of the Currency or any other government y
or agency, provided that the Company shall use commercially reasonable efforts
tiate the authority and right to make all payments and provide all benefits to
th cutive as and when contemplated by this Agreement; and (iv) subject to, and i
rdance with, the interim final rule promulgated pursuantto Sections 101(a),
101(c)(5 Ill ofEESA (the "Interim Final Rule"), the Executive shall be required
to repay to th pany the amount of any bonus payment (as defined in the Interim
Final Rule) mad ng the TARP period (as defined in the Interim Final Rule) to the
extent that the bonu ent was based on materially inaccurate financial statements
(which includes, but i limited to, statements of earnings, revenues, or gains)
or any other material curate performance metric criteria. In the event that the
amounts and benefits payable pursuant to thi (b) ement, when added to other
amounts and benefits which may become payable to th utive by the Company and any
affiliated company, are such that the Executiv mes subject to the excise tax
provisions of Section 4999 of the Code relating t ess parachute payments" as
defined for purposes of Section 280G of the Code, th pany shall pay the
Executive such additional amount or amounts as will result in th utive's
retention of a net amount, after the payment of all federal, state and loca e,
employment and income taxes on such payments and the value of such benefits l to
the net amount the Executive would have retained had the initially calculate ent
and benefits not been subject to such excise tax provisions. For purposes of th
ding sentence, the Executive shall be deemed to be subject to the highest
margina al, relevant state and relevant local tax rate applicable to an
individual resident in Lo les, California. All calculations required to be made
under this subsection shall b by the Company's independent public accountants,
subject to the right o utive's representative to review the same. All such
amounts required to be paid b

GRAPHIC [g301063koi011.gif]

 



taxes may be required to be paid by the Executive, under applicable law, and a
itional amounts to which the Executive may be entitled shall be paid or
reimbursed r than fifteen (15) days following confirmation of such amount by the
Compan ependent public accountants. In the event any amounts paid hereunder are
subsequen ermined to be in error, due to estimates required for calculation of
such payments bei ving to be inaccurate or othetwise, the parties hereto agree
to reimburse each other rect such error, as appropriate, and to pay interest
thereon at the applicable federal ra determined pursuant to Code Section 1274)
for the period of time such erroneo ount remained outstanding and
unreimbursed.The parties hereto recognize that t al implementation of the
provisions of this Section 11(b) are complex and agree to de h each other in
good faith to resolve any questions or disagreements arising with respe to. 12.
Section 409A. This Agreementis intendedto comply witht irements of Section 409A
of the Code (including the exceptions thereto), to the exte licable, and the
parties' Agreement shall be interpreted in accordance with suc irements. If any
provision contained in the Agreement conflicts with the requiremen ection 409A
of the Code (or the exemptions intended to apply under the Agreemen Agreement
shall be deemed to be reformed to comply with the requirements of Sectio A ofthe
Code (or the applicable exemptions thereto). Notwithstanding anything to t rary
herein, for purposes of determining the Executive's entitlement to the Severan
ments, (i) the Service Period shall not be deemed to have terminated unless and
unt Executive incurs a "separation from service" as defined in Section 409A of
the Cod (ii) the term "Date of Termination" shall mean the effective date of the
Executive ration from service. Reimbursement of any expenses provided for in
this Agreeme l be made promptly upon presentation of documentation in accordance
with th pany's policies (as applicable) with respect thereto as in effect from
time to time (b o event later than the end of calendar quarter following the
year such expenses we rred); provided, however, in no event shall the amount of
expenses eligible fo bursement hereunder during a calendar year affect the
expenses eligible f bursement in any other taxable year. Notwithstanding
anything to the contrary herei payment or benefit under this Agreement is due to
a "separation from service" fo oses of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employee a separation from service) and
the Executive is determined to be a "specifie loyee" (as determined under Treas.
Reg.§1.409A-l(i) and related Compan edures), such payment shall, to the extent
necessary to comply with the requirement ction 409A ofthe Code, be made on the
later of(x) the date specified by the foregoin isions of this Agreement or (y)
the date that is six (6) months after the date of th utive's separation from
service (or, if earlier, the date ofthe Executive's death). An llment payments
that are delayed pursuant to this Section 12 shall be accumulated an in a lump
sum on the first day of the seventh month following the Date ofTerminatio f
earlier, upon the Executive's death) and the remaining installment payments shal
n on such date in accordance with the schedule provided in this Agreement. Th
rance Payments are intended not to constitute deferred compensation subject t on
409A of the Code to the extent such Severance Payments are covered by (i) th
rt-term deferral exception" set forth in Treas. Reg. § 1.409A-l(b)(4), (ii) the
"tw

GRAPHIC [g301063koi012.gif]

 



rt-term deferral exception, the two times severance exception and the limited
payme eption shall be applied to the Severance Payments in order of payment in
such man results in the maximum exclusion of such Severance Payments from
treatment erred compensation under Section 409A of the Code. Each installment of
t verance Payments shall be deemed to be a separate payment for purposes of
Secti A of the Code. 13. Legal Fees. The Company shall promptly reimburse the
Executive for h sonable legal fees incurred in connection with the negotiation
and preparation of th reement. 14. Miscellaneous. (a) Any notice or other
communication required or permitted under th eement shall be effective only if
it is in writing and shall be deemed to be given wh vered personally or one (1)
day after it is sent by a reputable overnight courier servi th evidence of
delivery) and, in each case, addressed as follows (or if it is sent throug other
method agreed upon by the parties): Ifto BFC: Broadway Financial Corporation
Attn: Chief Executive Officer 5055 Wilshire Boulevard, Suite 500 Los Angeles, CA
90036 If to the Bank: Broadway Federal Bank, f.s.b. Attn: Chief Executive
Officer 5055 Wilshire Boulevard, Suite 500 Los Angeles, CA 90036 If to the
Executive: Brenda Battey 5310 Maymont Drive Los Angeles, CA 90043 such other
address as any party hereto may designate by notice to the others. (b) This
Agreement together with the Broadway Financial Corporatio rd Agreement dated
February 24,2016 (the "2016 Stock Option Agreement"), and th s of the Executive
pursuant to the ESOP shall constitute the entire agreement amon arties hereto
with respect to the subject matter hereof, and supersede and replace an all
prior understandings or agreements with respect to the subject matter hereof.

GRAPHIC [g301063koi013.gif]

 



nd this Agreement, and any provision hereof may be waived only by an instrumen
ting signed by the party or parties against whom or which enforcement of such
waive ght. The failure of any party hereto at any time to require the
performance by any ot ty hereto of any provision hereof shall in no way affect
the full right to require su formance at any time thereafter, nor shall the
waiver by any party hereto of a breach provision hereof be taken or held to be a
waiver of any succeeding breach of su vision or a waiver of the provision itself
or a waiver of any other provision of t eement. (d) In the event that any
provision is determined to be invalid nforceable, in whole or in part, such
determination shall in no way affect any ot visions of this Agreement, or the
validity or enforcement of the remainder of t eement, and any provisions(s) thus
affected shall be modified to the extent necessary g the affected provision(s)
within the applicable requirements of the then-current la (e) The Company shall
use its commercially reasonable efforts nge for any successor (whether direct or
indirect, by purchase, merger, consolidation rwise) to all or substantially all
of the business and/or assets of the Company to assu Agreement in the same
manner and to the same extent that the Company would ha required to perform it
if no such succession had taken place. As used in th eement, the term "Company"
shall mean the Company and any such successor ( essors) that assumesthis
Agreement, by operation of law orotherwi withstanding the foregoing, no such
assignment or assumption shall relieve t pany of any obligations hereunder. (f)
The parties hereto shall cooperate with each other and take a ns, including
obtaining, any governmental or stockholder approval, that any of the determine
in good faith to be required to carry out the terms of this Agreement. (g) The
Company may withhold from any amounts payable to t utive hereunder all federal,
state, city or other taxes that the Company may reasonab rmine are required to
be withheld pursuant to any applicable law or regulation (it bein rstood, that
the Executive shall be responsible for payment of all taxes in respect of th
ents and benefits provided herein). (h) In the event that the Executive shall
perform services for the Ban y other affiliate or subsidiary of BFC, any
compensation or benefits provided to th utive by such other employer shall be
applied to offset the obligations of BF under, it being intended that this
Agreement set forth the aggregate compensation an fits payable to the Executive
for all services to the Company and all of its affiliates an diaries. BFC shall
reimburse the Bank for compensation or benefits paid or provide e Bank to the
Executive to the extent attributable to the Executive's performance o ces for
BFC in accordance with the applicable reimbursement policies ofBFC and th .

GRAPHIC [g301063koi014.gif]

 



. (j) This Agreemt may be executed in several counterparts, each ch shall be
deemed an original, but all of which shall constitute one and the s rument. A
facsimile of a signature shall be deemed to be and have the effect o inal
signature. (k) The headings in this Agreement are for convenience of refere and
shall not be a part of or control or affect the meaning of any provision hereof
[Signatures on next page]

GRAPHIC [g301063koi015.gif]

 



f the date first written above. Broadway Financial Corporation Name: Title:
Broadway Federal Bank, f.s.b. live Brenda Battey Print or type name of Executive

GRAPHIC [g301063koi016.gif]

 



TO EMWLOYMENTAGREEMENT (Executive: Brenda Battey) 1. Arbitration Except as
provided in Section 1O(b) of this Agreement, in the event of any roversy,
dispute or claim (including those based upon a statute, tort or public policy,
those against individuals or other entities), arising out of or relating to (1)
this ement, (2) the employment relationship between Executive and Company, or
(3) the ination of that relationship (hereafter "dispute"), the parties'
exclusive remedy shall submit such dispute to the dispute resolution procedures
described below. The parties d for all disputes to be covered by the arbitration
provision contained in this ndum A to the fullest extent permitted by law, and
the Executive agrees to pursue any dispute in an individual capacity and not as
a class representative or class member. the following claims are excluded from
these dispute resolution procedures: (1) s by the Executive for workers'
compensation, unemployment compensation or state ility benefits; (2) claims
based on any pension or welfare plan the terms of which in an arbitration or
other dispute resolution procedures; (3) claims brought by utive or Company to
compel arbitration pursuant to this Addendum A or to enforce rbitration award;
(4) claims under the National Labor Relations Act; (5) any sentative action
under the Private Attorney General Act ("PAGA"); and (6) any other s which are
not permitted by applicable law to be subject to a binding pre-dispute ation
agreement. If either party has claims against the other party that are deemed be
arbitrable, those claims shall be stayed and the arbitrable claims shall be
resolved e the stayed claims are addressed. (a) Written notice of desire to
arbitrate shall describe the factual basis claims asserted ("Claim"), and shall
be served on the other party as set forth in on 14(a) of this Agreement. If
written notice of desire to arbitrate is not served within plicable time period,
the party who failed timely to serve notice will be deemed to waived the right
to further contest the Claim, and will be deemed to have accepted her party's
last stated position on the Claim. (b) The arbitration shall be administered by
JAMS, Inc. (formerly n as Judicial Arbitration and Mediation Services, Inc.)
("JAMS") pursuant to its at to oyment Arbitration Rules Procedures,which canbe
found & www.jamsadr.com/rules-employment-arbitration and which will be provided
tive upon request, and subject to JAMS Policy on Employment Arbitration Minimum
ards of Procedural Fairness, which will also be provided to Executive upon
request. ent on any Award (as defined below) may be entered in any court having
competent iction. The arbitration shall take place in Los Angeles, California.
Notwithstanding ing herein to the contrary, the parties may agree to use an
independent arbitrator that utually select and agree upon.

GRAPHIC [g301063koi017.gif]

 



(d) Each party shall have the right to take the deposition of one dual and any
expert witness designated by another party without the arbitrator's prior val.
Each party also shall have the right to make requests for production of
documents party. Additional discovery may be had as ordered by the arbitrator.
(e) At least fourteen (14) days before the arbitration, the parties must nge
lists of witnesses, including any expert, and copies of all exhibits intended to
be t the arbitration. (f) The arbitrator shall have jurisdiction to hear and
rule on pre-hearing es and is authorized to hold pre-hearing conferences by
telephone or in person, as bitrator deems necessary. The arbitrator shall have
the authority to resolve all issues d to discovery, and to entertain motions to
dismiss, motions for summary judgment djudication, and any other pre-trial
motions submitted by any party, and shall apply ndards governing such motions
under the California Rules of Civil Procedure. (g) Either party, at its expense,
may arrange for and pay the cost of a reporter to provide a stenographic record
of proceedings. If both parties desire to ccess to the stenographic record of
proceedings then they shall split all such costs (h) The arbitrator will have no
authority to: (i) adopt new Company s or procedures, (ii) modify this Agreement
or existing Company policies, ures, wages or benefits, or (iii) in the absence
of a written waiver pursuant to aph (j) below, hear or decide any matter that
was not processed in accordance with greement. The arbitrator shall have
exclusive authority to resolve any Claim, ing, but not limited to, a dispute
relating to the interpretation, applicability, eability or formation ofthis
Agreement, or any contention that all or any part of this ment is void or
voidable. The arbitrator will have the authority to award any form or t of
remedy or damages that would be available in a court of competent jurisdiction.
(i) Either party, in the party's sole discretion, may, in writing, waive, le or
in part, the other's failure to follow any time limit or other requirement set n
this Agreement, except that neither party can waive any statute of limitation
for he Claim. (j) The arbitration will be conducted in private, and will not be
open, y or indirectly, to the public or the media. The arbitration and all
information directly rectly relating thereto (including, but not limited to, the
testimony, evidence or shall be deemed Confidential Information and shall be
subject to the restrictions set Section 9(a) of this Agreement. (k) The
arbitrator, subject to the right to either party to utilize the

GRAPHIC [g301063koi018.gif]

 



ding on the Company and the Executive. The parties agree, however, that a
mpetent jurisdiction has the right to set aside the decision of the arbitrator
itrator, in rendering his or her award, committed an error oflaw that affected
the damages awarded. (1) The Company will pay all administration fees associated
itration over and above those that the Executive would have to pay in a court
pro the cost of arbitrator, it being the parties' intention that the Executive
not b ts that the Executive would not be required to bear in a court proceeding,
to the the Executive would be required to pay for filing fees and transcript
fees in ceeding the Executive will remain responsible for such fees.
Notwithstandi visions to the contrary found in such procedures, in the event of
final and tration pursuant to this paragraph, except for the arbitrator's fees
which the Co l be responsible for paying, each party will be responsible for
paying its own co rneys' fees in connection with the arbitration. The arbitrator
shall not be author rd the prevailing party costs and attorneys' fees, except as
expressly provi ute. (m) The Company and the Executive understand that developm
law and legislation may affect the enforceability of arbitration provisions such
the parties' intention and desire that this Addendum A is compliant with curr he
time either party seeks its enforcement.Accordingly, if any one or more isions
of this Addendum A is deemed to be unenforceable, the remaining pro l continue
in full force and effect in accordance with Section 12(d) of this Agre (n) Each
of the parties acknowledges that she or it has carefull understands this
Addendum A and agrees to be bound by and comply with al s.Each of the parties
acknowledges such party's voluntary agreement to ar ms and understands and
acknowledges that by signing this Agreement, such p ng up the right to a jury
trial and to a trial in a court of law.

GRAPHIC [g301063koi019.gif]

 
